Exhibit 10.12

nStor Technologies, Inc.

October 1, 2004

Cenvill Recreation, Inc.
1601 Forum Place
Suite 500
West Palm Beach, Florida  33417
Attn:  Mark F. Levy

Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated June 29, 2004, in the amount of $600,000 (the “Note”), payable by nStor
Technologies, Inc. to Cenvill Recreation, Inc., copies of which are attached
hereto. 

1)   The maturity date of the Note is hereby extended from September 30, 2004 to
January 15, 2005 (“Maturity”).

2)   Accrued and unpaid interest on the Note through October 31, 2004 in the
amount of $14,695 is hereby added to the $600,000 principal amount of the Note
so that as of the date hereof, the principal amount of the Note has been
increased to $614,695 (the “New Principal Amount”).  Interest at the rate of
eight percent (8%) per annum will accrue on the unpaid New Principal Amount and
be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                        Cenvill
Recreation, Inc.


/s/ Todd Gresham                                             Agreed By: /s/ Mark
F. Levy
Todd
Gresham                                                                        
Mark F. Levy
President                                                                                 
Vice President and Secretary









6190 Corte Del Cedro * Carlsbad * California * 92009
(760) 683-2500 * fax (760) 683-2544